DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 21st, 2021 have been fully considered but they are not fully persuasive. 
Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 103, the argument that Juffali fails to continuously analyze the signals is not persuasive. The argument regarding the data string method of breaking down the signal and identifying patterns after taught by Juffali is still within the scope of continuously analyzing the measurement signal.  It is a more specific method detailing how to analyze the measurement signal.  Further clarification on the analyzing method in claim amendments could potentially help overcome the rejection.
Regarding the argument that the pattern recognition of Juffali is not representative of the applicant’s invention, the claim language only discusses association signals with identified patterns and making note of the time areas where the patterns and signals are associated.  The aspect of the abnormalities ratio aspect of Juffali does not disqualify the pattern identification aspect of Juffali that reads on the claim language as presented.  Further clarification of the patterns and method could help overcome the prior art rejection.
Regarding the argument against the combination of Juffali and Badower, the threshold limits of Juffali can be adjusted allowing a form of weighting.  The combination with Badower is using just explicit confidence indices from the weighting that could be done in Juffali.  Additionally, the “compliance with the quality threshold” of Badower used in the confidence indices, can be based on comparison of the or fourth neurological signal to a reference value” (Paragraph 0130 of Badower).  Not all the signals are needed for the comparison in Badower, making the applicant’s argument against the combination for Badower needing three signals for the confidence indices not persuasive.  Further clarification on the weighting and the confidence indices could help overcome the prior art rejection.
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the more specific analyzing functions Applicant intends for) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the applicants arguments regarding the rejections under 35 U.S.C. 112, the claim amendments corrected the issues with the claim language and indefiniteness; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Badower (US 20140051044 A1, cited by applicant) in view of Juffali (JP 2013536053 A).
Regarding claim 1, Badower teaches a method for determining a synthetic signal indicative of bioelectrical activity of an individual (Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”), the method comprising: 
-  continuously acquiring (Paragraph 0242:  “ the continual recording and measuring of patient vitals and/or other physiological and/or neurological condition(s)”) at least two measurement signals respectively representative of two physiological electrical signals of the individual by at least two electrodes placed in contact with or in proximity to the individual (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- continuously constructing (Paragraph 0243:  “continuous charting/status evaluation for patients”) at least two time series of confidence indices respectively associated with the at least two measurement signals (Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”) from said at least two measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), 
- continuously determining (Paragraph 0243:  “continuous charting/status evaluation for patients”)  a synthetic signal from said at least two measurement signals and from said at least two time series of confidence indices (Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored”  (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).

associating each of said at least two measurement signals with a list of identified patterns by analyzing said each of said at least two measurement signals, each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals, the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows, and 
constructing the list of predefined patterns constituting the synthetic signal from each list of identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of identified patterns being weighted by a confidence index, among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern.
Juffali teaches of continuously analyzing (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) each of said at least two measurement signals in order to identify predefined patterns of bioelectrical activity (Description of Embodiments:  “39090 patterns were identified” and “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”), 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of identified patterns by analyzing said each of said at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp.  The graph associates the number of patterns based on time as a synthetic signal), and 
constructing the list of predefined patterns constituting the synthetic signal from each list of identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of identified patterns being weighted by a confidence index (Description of Embodiments: “When the patterns are extracted, the number of significant patterns is counted. A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected and can be changed to different pattern sizes. Larger pattern sizes, i.e., longer repetitions of patterns with longer column lengths, are reduced”), among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”). The weighting in Juffali is based on its classification of significance, but it would be obvious to one skilled in the art that the weighting could be substituted for the confidence indices taught by Badower as an obvious alternative for quality/significance given the aforementioned combination described in the 103 rejection.

(Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”) of an individual, the device comprising: 
- at least two electrodes configured to be placed in contact with, or in proximity to, the  individual, in order to continuously acquire at least two measurement signals respectively representative of two physiological electrical signals (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- a processor (Paragraph 0221:  “the processing unit 3604”) comprising 
- inputs configured to receive the at least two measurement signals 20from the at least two electrodes (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), and 
- the processor being configured to continuously construct from the at least two measurement signals, at least two time series of confidence indices respectively associated with one of said at least two measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), and
- continuously determine a synthetic signal based on said at least two measurement signals and said at least two time series of confidence indices (Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored”  (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).
Badower fails to teach of continuously analyzing each of said at least two measurement signals in order to identify predefined patterns of bioelectrical activity, 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of identified patterns by analyzing said each of said at least two measurement signals, each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals, the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows, and 
constructing the list of predefined patterns constituting the synthetic signal from each list of identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of identified patterns being weighted by a confidence index, among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern.
Juffali teaches of continuously analyzing (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) each of said at least two measurement signals in order to (Description of Embodiments:  “39090 patterns were identified” and “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”), 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of identified patterns by analyzing said each of said at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp.  The graph associates the number of patterns based on time as a synthetic signal), and 
constructing the list of predefined patterns constituting the synthetic signal from each list of identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of identified patterns being weighted by a confidence index (Description of Embodiments: “When the patterns are extracted, the number of significant patterns is counted. A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected and can be changed to different pattern sizes. Larger pattern sizes, i.e., longer repetitions of patterns with longer column lengths, are reduced”), among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”). The weighting in Juffali is based on its classification of significance, but it would be obvious to one skilled in the art that the weighting could be substituted for the confidence indices taught by Badower as an obvious alternative for quality/significance given the aforementioned combination described in the 103 rejection.

Regarding claim 2, Badower teaches a method wherein each of the at least two measurement signals is obtained from a differential measurement between two measurement electrodes, between a measurement electrode and a bias electrode (Paragraph 0170:  “The potential between a driven ground electrode 806 and a data electrode 808 is measured by applying bio-potential electrodes on the head of the subject 802”), or between a bias electrode and an internal ground of a measurement signals processor.

Regarding claims 3 and 12, Badower teaches a method wherein each of the at least two time series of confidence indices are respectively constructed as a function of at least one among the power of at least one of the at least two measurement signals (Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold”), the power of the derivative of said at least one of the at least two measurement signals, the powers of the frequency bands of said at least one of the at least two measurement signals, a zero-crossing rate of said 

Regarding claims 4 and 13-14, Badower teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to the value of one of the at least two measurement signals associated with a highest confidence index among the confidence idiocies for said instant (Paragraph 0193:  “Furthermore, due to a large number of electrodes, a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored. In addition, if an electrode has a relatively weak signal and an adjacent electrode has a stronger signal, the user or automated analyzer can utilize the stronger signal and ignore the weaker signal”).

Regarding claim 9, Badower fails to teach a method wherein, for each recording time instant or time window in an associated measurement signal among the at least two measurement signals, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined.
	Juffali teaches a method wherein, for each recording time instant or time window in an associated measurement signal among the at least two measurement signals, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined (Description of Embodiments:  “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”).  It would have been obvious to one of ordinary (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).
Regarding claim 10, Badower further teaches wherein a virtual reference is determined from a measurement of the potential of a measurement electrode or a bias electrode and as a function of a measurement of a current exchanged between a bias electrode and the individual (Paragraphs 0176-0177).

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of en-Haim (US 20160302684 A1, cited by applicant).
Regarding claims 5 and 15-17, Badower fails to explicitly teach a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to a weighted average of the values of the at least two measurement signals, each value of the at least two measurement signals being respectively weighted according to a confidence index, among the confidence indices, respectively associated with each of the at least two measurement signals for said instant.  Badower teaches of averaging the signal to improve quality (Paragraph 0192), but it does not explicitly use a weighted average.
en-Haim teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to a weighted average of the values of the at least two measurement signals, each value of the at least two measurement signals being respectively weighted according to a confidence index, among the confidence indices, respectively associated with each of the (Paragraph 0104:  “The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average of Badower to include the weighted average of en-Haim, because the resultant signal can be better used to identify conditions (Paragraph 0107 of en-Haim).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791